Title: Sarah Sober to Richard Peters and Benjamin Franklin: Trust Agreement, 25 June 1754
From: Sober, Sarah
To: Peters, Richard,Franklin, Benjamin


June 25, 1754
Abstract: An indenture by Sarah Sober of Philadelphia, widow (called in this abstract the settlor) and Richard Peters and Benjamin Franklin (called the trustees). Whereas the settlor has assigned to the trustees two bonds, one dated Aug. 17, 1753, from Stephen Shewell and Hannah Fordham for £100 lent by her to him at interest, the other, dated Oct. 1, 1751, from Dr. John Redman for £50 also lent by her to him at interest; it is mutually covenanted and agreed that the two bonds are made over in trust for the following purposes: that the trustees, the survivor of them, and his executors and administrators will keep the said £150 at interest and reinvest the interest until one or more of the following contingencies occurs:
First, the settlor’s son John Sober has a natural son by Elizabeth Justice, widow; if this child should at any time be neglected by its parents, or not educated or provided for to the trustees’ satisfaction, the trustees shall apply so much of the interest (not the principal) to the maintenance and education of the boy, or the putting him out to apprenticeship, as they think proper. Second, if John Sober “thro’ Misfortune or Misconduct lose or Squander his Estate and Fortune and be reduced to Poverty,” the trustees shall have power to apply the whole principal and interest (or as much of it as they think proper) towards his support. Lastly, upon the death of John Sober the trustees shall pay over the unexpended principal and interest as follows: two thirds to the first child of the settlor’s daughter Mary, now the wife of Dr. John Redman, or for want of such issue, to the said Mary herself, her executors or administrators, or to such person as she may direct by her deed or last will; one sixth of the residue to the Academy of Philadelphia; the remaining one sixth to such person or persons and to such uses as the settlor has now ordered and directed by a private memorandum under her hand.

The trustees, the survivor of them, or his executors or administrators, shall not be answerable for any loss arising through defect in the securities now or hereafter taken for the moneys, nor be accountable for any more of the moneys than actually come into their hands severally and individually, nor be chargeable for the receipts of any of the others of them. Signed and sealed by Sarah Sober, Richard Peters, and Benjamin Franklin in the presence of John Paschall and John Morgan. On Feb. 8, 1759, John Morgan, “Practitioner in Physic,” appeared before Isaac Jones, justice of the peace, and made oath to having witnessed the signing and sealing by the settlor and the trustees and to having himself signed as witness.
